Name: Commission Regulation (EEC) No 1012/90 of 20 April 1990 concerning the classification of certain goods in the combined nomenclature
 Type: Regulation
 Subject Matter: leather and textile industries;  tariff policy;  plant product
 Date Published: nan

 Avis juridique important|31990R1012Commission Regulation (EEC) No 1012/90 of 20 April 1990 concerning the classification of certain goods in the combined nomenclature Official Journal L 105 , 25/04/1990 P. 0005 - 0007 Finnish special edition: Chapter 2 Volume 7 P. 0124 Swedish special edition: Chapter 2 Volume 7 P. 0124 *****COMMISSION REGULATION (EEC) No 1012/90 of 20 April 1990 concerning the classification of certain goods in the combined nomenclature THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2658/87 (1) on the tariff and statistical nomenclature and on the Common Customs Tariff, as last amended by Regulation (EEC) No 323/90 (2), and in particular Article 9, Whereas in order to ensure uniform application of the combined nomenclature annexed to the said Regulation, it is necessary to adopt measures concerning the classification of the goods referred to in the Annex to this Regulation; Whereas Regulation (EEC) No 2658/87 has set down the general rules for the interpretation of the combined nomenclature and these rules also apply to any other nomenclature which is wholly or partly based on it or which adds any additional subdivisions to it and which is established by specific Community provisions, with a view to the application of tariff or other measures relating to trade in goods; Whereas, pursuant to the said general rules, the goods described in column 1 of the table annexed to the present Regulation must be classified under the appropriate CN codes indicated in column 2, by virtue of the reasons set out in column 3; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Nomenclature Committe, HAS ADOPTED THIS REGULATION: Article 1 The goods described in column 1 of the annexed table are now classified within the combined nomenclature under the appropriate CN codes indicated in column 2 of the said table. Article 2 This Regulation shall enter into force on the 21st day after its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 April 1990. For the Commission Christiane SCRIVENER Member of the Commission (1) OJ No L 256, 7. 9. 1987, p. 1. (2) OJ No L 36, 8. 2. 1990, p. 7. ANNEX 1.2.3 // // // // Description of goods // Classification CN code // Reasons // // // // (1) // (2) // (3) // // // // 1. Lightweight, sleeveless woven garment (100 % cotton) intended to cover the upper part of the body reaching down to below the waist, of a fancy design and manufactured from a single coloured fabric. It has a rounded neckline without an opening and an exterior pocket at the level of the chest (see photograph No 408) (*) // 6206 30 00 // Classification is determined by the provisions of General Rules 1 and 6 for the interpretation of the combined nomenclature and by the texts of CN codes 6206 and 6206 30 00. See also the Explanatory Note to CN code 6206 concerning blouses, shirts and shirt-blouses. // 2. Lightweight woven garment (100 % cotton) with very short sleeves, intended to cover the upper part of the body reaching down to below the waist, of a fancy design and manufactured from a single coloured fabric. It has a rounded neckline with a partial opening on the left shoulder which is closed with a button fastening (see photograph No 409) (*) // 6206 30 00 // Classification is determined by the provisions of General Rules 1 and 6 for the interpretation of the combined nomenclature and by the texts of CN codes 6206 and 6206 30 00. See also the Explanatory Note to CN code 6206 concerning blouses, shirts and shirt-blouses. // 3. Lightweight woven garment (100 % cotton) with very short sleeves, intended to cover the upper part of the body reaching down to below the waist, of a fancy design and manufactured from a single coloured fabric. It has a rounded neckline without opening and a series of decorative pleats made by stitching on a front (see photograph No 435) (*) // 6206 30 00 // Classification is determined by the provisions of General Rules 1 and 6 for the interpretation of the combined nomenclature and by the texts of CN codes 6206 and 6206 30 00. See also the Explanatory Note to CN code 6206 concerning blouses, shirts and shirt-blouses. // 4. Lightweight, sleeveless woven garment (100 % artificial fibres) intended to cover the upper part of the body reaching down to below the waist, of a fancy design and made of fabric with printed motifs in different colours. It has a round neckline without an opening (see photograph No 433) (*) // 6206 40 00 // Classification is determined by the provisions of General Rules 1 and 6 for the interpretation of the combined nomenclature and by the texts of CN codes 6206 and 6206 40 00. See also the Explanatory Note to CN code 6206 concerning blouses, shirts and shirt-blouses. // 5. Lightweight, sleeveless woven garment (100 % artificial fibres) intended to cover the upper part of the body reaching down to below the waist, of a fancy design and manufactured from a single coloured fabric. It has a rounded neckline without an opening and has two side vents at the base (see photograph No 434) (*) // 6206 40 00 // Classification is determined by the provisions of General Rules 1 and 6 for the interpretation of the combined nomenclature and by the texts of CN codes 6206 and 6206 40 00. See also the Explanatory Note to CN code 6206 concerning blouses, shirts and shirt-blouses. // // // (*) Photographs are of a purely illustrative nature.